Citation Nr: 0403458	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected injury to the left Muscle Group (MG) XV from 
gunshot wound, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected traumatic arthritis of the left knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to June 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO decision, which denied the 
veteran's claims of an increased rating for the service-
connected injury to the left MG XV from gunshot wound, 
currently evaluated as 30 percent disabling, and for the 
service-connected traumatic arthritis of the left knee, 
currently evaluated as 10 percent disabling.  

In October 2003, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.

The Board notes that this appeal is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.


REMAND

The veteran claims that his service-connected injury to the 
left MG XV from gunshot wound and traumatic arthritis of the 
left knee are more severely disabling than reflected in the 
currently assigned ratings.  At a hearing in October 2003, 
the veteran testified that the scar on his service-connected 
left knee has always been tender and was painful to touch 
most of the time.  He requested a separate 10 percent rating 
under the criteria for painful scar (i.e., 38 C.F.R. § 4.118, 
Diagnostic Code 7804).  

At his hearing, the veteran also indicated that in regard to 
his service-connected gunshot wound residuals his left knee 
was unstable and painful.  He stated that his problems were 
primarily in his knee and not his thigh.  He requested that 
his service-connected gunshot wound residuals be evaluated as 
severe under the criteria for injury to Muscle Group XIV 
(i.e., 38 C.F.R. § 4.73, Diagnostic Code 5314), rather than 
the criteria for injury to Muscle Group XV (i.e., 38 C.F.R. § 
4.73, Diagnostic Code 5315).  

Diagnostic Code 5314 pertains to injury to Muscle Group (MG) 
XIV, which are the anterior thigh group muscles that function 
to provide extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of fascia lata and 
iliotibial band acting with MG XVII in postural support of 
body, and acting with hamstrings in synchronizing hip and 
knee.  These muscles consist of the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.

Diagnostic Code 5315, under which the veteran is currently 
evaluated, pertains to injury to Muscle Group XV, which are 
the mesial thigh group muscles that function to provide 
adduction of hip, flexion of the hip, and flexion of knee.  
These muscles consist of the adductor longus, adductor 
brevis, adductor magnus, and gracilis. 

A preliminary review of the record shows that the veteran was 
afforded a VA (fee-basis) examination in August 2002; 
however, it appears that the examination is inadequate for 
rating purposes.  First, the examiner did not describe with 
any particularity the scarring associated with the veteran's 
left leg gunshot wounds.  Second, the examiner noted that the 
veteran had a deep penetrating shrapnel injury that involved 
bone, nerves, blood vessels, and muscles.  However, he did 
not clearly identify the muscle group or groups involved, but 
only indicated in his diagnosis that there was no change from 
the veteran's established diagnosis of traumatic arthritis of 
the left knee with injury to muscle group 15 from gunshot 
wound.  

In light of the veteran's contentions, the apparent 
inadequacy of the August 2002 examination for rating 
purposes, and VA's duty to assist a veteran in obtaining 
evidence necessary to substantiate his claims, it is the 
Board's judgment that the veteran should be afforded a VA 
examination to determine the current nature and severity of 
all disability from his service-connected gunshot wounds.  
See 38 U.S.C.A. § 5103A(c) (West 2002).  

Also in regard to VA's duty to assist a veteran, see 38 
U.S.C.A. § 5103A(b) (West 2002), the Board notes that at his 
hearing in October 2003 the veteran indicated that he had 
been treated at the Gainesville, Georgia VA Outpatient Clinic 
for his leg and knee.  It does not appear that the RO has 
requested these records.  Thus, prior to the new examination, 
any additional treatment records pertaining to the veteran's 
left leg should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received recent treatment pertaining to 
his service-connected left leg 
disability.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records, to include 
records from the Gainesville, Georgia VA 
Outpatient Clinic.    

2.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics 
and neurology to determine the current 
nature and severity of the veteran's 
service-connected left leg disabilities.  
The claims folder should be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated testing should be performed, 
including range of motion studies.  The 
examiner should identify all muscle groups 
affected by the veteran's service-
connected gunshot wound residual 
disabilities and state the degree of 
damage caused by the gunshot wounds.  In 
regard to scar residuals, the examiner 
should evaluate any disability in light of 
both old and new rating criteria for skin 
disorders (in effect both prior to and on 
August 30, 2002), noting in particular the 
size of the scar and whether it is tender 
and painful.  All clinical findings should 
be reported in detail and should include a 
discussion of any painful motion, 
instability, and degree of residual 
weakness and how such impact on the 
function of the affected body part (i.e., 
the left hip, knee, and upper extremity).  
A rationale should be provided for any 
conclusions reached.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002), and its implementing 
regulations, is completed.

4.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claims for an increased rating for his 
service-connected injury to the left MG 
XV from gunshot wound and traumatic 
arthritis of the left knee, based on a 
consideration of all of the evidence of 
record.  Such readjudication should 
include consideration of a separate 
rating for residual scarring related to 
the gunshot wounds and whether the 
service-connected left leg injury from 
gunshot wounds would be more 
appropriately evaluated under the rating 
criteria for injury to Muscle Group XIV.  
If the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




